                                          Case 3:21-cv-02214-MMC Document 27 Filed 07/21/21 Page 1 of 4




                                  1

                                  2

                                  3

                                  4

                                  5                            IN THE UNITED STATES DISTRICT COURT

                                  6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      MINORITY TELEVISION PROJECT,                    Case No. 21-cv-02214-MMC
                                         INC.,
                                  9                    Plaintiff,                        ORDER GRANTING DEFENDANT'S
                                  10                                                     MOTION TO DISMISS; DISMISSING
                                                 v.                                      COMPLAINT WITH LEAVE TO
                                  11                                                     AMEND; CONTINUING CASE
                                         DISH NETWORK L.L.C.,                            MANAGEMENT CONFERENCE
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14          Before the Court is defendant Dish Network L.L.C.'s ("Dish") Motion to Dismiss,
                                  15   filed May 6, 2021. Plaintiff Minority Television Project, Inc. ("Minority") has filed
                                  16   opposition, to which Dish has replied. Additionally, Minority, with leave of court, has filed
                                  17   a surreply. Having read and considered the papers filed in support of and in opposition to
                                  18   the motion, the Court deems the matter suitable for determination on the parties'
                                  19   respective written submissions, VACATES the hearing scheduled for July 23, 2021, and
                                  20   rules as follows.
                                  21          In its complaint, Minority alleges that it operates KMTP-TV, a "local noncommercial
                                  22   television station," in San Francisco, California (see Compl. ¶¶ 12, 28), and that Dish
                                  23   operates a "satellite broadcast system" to "subscribers in San Francisco and elsewhere
                                  24   in this judicial district" (see Compl. ¶ 14). Minority further alleges the Federal
                                  25   Communications Commission ("FCC") has promulgated "rules" providing that a
                                  26   "noncommercial local television station may, in certain circumstances, require that a
                                  27   satellite broadcast company carry its signal." (See Compl. ¶ 24). In particular, Minority,
                                  28   citing 47 C.F.R. § 76.66, alleges "noncommercial television stations must request
                                          Case 3:21-cv-02214-MMC Document 27 Filed 07/21/21 Page 2 of 4




                                  1    carriage by electing mandatory carriage with the satellite carrier serving their local market

                                  2    by October 1st of the year preceding each three-year carriage election cycle." (See

                                  3    Compl. ¶ 25.)1 Minority also alleges that, with respect to the election cycle beginning

                                  4    January 1, 2021, Minority "timely filed a mandatory carriage request on behalf of KMTP-

                                  5    TV" (see Compl. ¶¶ 1, 6), and that Dish has "failed to obey" § 76.66 by "refusing and

                                  6    failing to carry the broadcast signal of KMTP-TV" (see Compl. ¶ 1). Based on said

                                  7    allegations, Minority asserts a single claim for relief, specifically, a claim under 47 U.S.C.

                                  8    § 401, which provides that, "[i]f any person fails to obey an order of the Commission," the

                                  9    "party injured thereby . . . may apply to the appropriate district court of the United States

                                  10   for enforcement of such order." See 47 U.S.C. § 401(b).

                                  11          In seeking dismissal, Dish argues the complaint fails to include facts to support a

                                  12   finding it has violated § 76.66. As set forth below, the Court agrees.2
Northern District of California
 United States District Court




                                  13          Pursuant to § 76.66, "[e]ach satellite carrier providing . . . secondary transmissions

                                  14   to subscribers located within the local market of a television broadcast station of a

                                  15   primary transmission made by that station . . . shall carry upon request the signals of all

                                  16   television broadcast stations located within the local market." See 47 C.F.R.

                                  17   § 76.66(b)(1). Section 76.66 further provides that a television broadcast station seeking

                                  18   to be carried by a satellite carrier must send "notice of its election" to "the email address

                                  19   provided by the satellite carrier and carbon copied to ElectionNotices@FCC.gov," see 47

                                  20   C.F.R. § 76.66 (d)(1)(iii), and that "[a] satellite carrier is not required to carry a television

                                  21

                                  22          1
                                                Although § 76.66 does not include a deadline by which a noncommercial
                                  23   television broadcast station in the continental United States must assert its carriage
                                       rights, see 47 C.F.R. § 76.66(c) (setting deadlines for "commercial television broadcast
                                  24   station[s]" and for "noncommercial television broadcast station[s] located in a local
                                       market in Alaska or Hawaii"), the FCC, in announcing the revisions to § 76.66 effective
                                  25   October 29, 2019, made clear its intent that all noncommercial television broadcast
                                       stations be "require[d]" to make their elections no later than October 1, 2020. See Rules
                                  26   and Regulations, FCC, Electronic Delivery of MVPD Communications; Modernization of
                                       Media Regulation Initiative, 2019 WL 4077129, 84 FR 45659, 45663 (August 30, 2019).
                                  27          2
                                                In light thereof, the Court does not consider herein Dish's alternative argument
                                  28   that § 76.66 does not constitute an "order" for purposes of § 401.

                                                                                       2
                                            Case 3:21-cv-02214-MMC Document 27 Filed 07/21/21 Page 3 of 4




                                  1    station, for the duration of the election cycle, if the station fails to assert its carriage rights

                                  2    by the deadlines established in [§ 76.66]." See 47 C.F.R. § 76.66(d)(1)(vii).

                                  3            As Dish points out, Minority does not allege that it sent, on or before October 1,

                                  4    2020, the requisite notice to Dish's email address and to the above-referenced FCC

                                  5    email address, see 47 C.F.R. § 76.66(d)(1)(iii), and, in the absence of Minority's providing

                                  6    Dish with such notice, Dish's duty to carry KMTP-TV's signal did not arise, see 47 C.F.R.

                                  7    § 76.66(d)(1)(vii). Although Minority relies on its allegation, noted above, that Minority

                                  8    "timely filed" a mandatory carriage request, the Court is "not bound to accept as true a

                                  9    legal conclusion couched as a factual allegation." See Ashcroft v. Iqbal, 556 U.S. 662,

                                  10   678 (2009) (internal quotation and citation omitted).

                                  11           Also unavailing is Minority's reliance on what is essentially dicta in an FCC order,

                                  12   identified in the complaint as "MB 2020," namely, the FCC's comment therein that "KMTP
Northern District of California
 United States District Court




                                  13   timely filed its mandatory carriage request under the revised procedures and will be

                                  14   carried by Dish commencing with the new carriage cycle in January 2021." (See Compl.

                                  15   Ex. B at 4.)3 To the extent Minority may be contending the above language constitutes

                                  16   an order requiring Dish to carry KMTP-TV's signal (see Compl. ¶ 37 (alleging "[p]ursuant

                                  17   to . . . MB 2020, [Dish] was obligated to begin carriage of KMTP-TV on January 1,

                                  18   2021")), the Court disagrees. Moreover, Minority has clearly indicated, both in its

                                  19   opposition and its surreply, that it is not seeking to enforce MB 2020. (See Pl.'s Opp. at

                                  20   7:4-8; Pl.'s Surreply at 5:11-12.)

                                  21           In sum, the complaint is subject to dismissal. The Court will, however, afford

                                  22   Minority leave to amend, either to allege its compliance with § 76.66(d) or to otherwise

                                  23   assert any cognizable claim it may have against Dish.

                                  24   //

                                  25

                                  26           3
                                                By the above-referenced order, the FCC denied a Petition for Reconsideration
                                  27   filed by Minority, whereby Minority had sought relief from the FCC's order denying an
                                       earlier complaint filed by Minority against Dish and finding Minority had failed to give Dish
                                  28   proper notice as to the three-year cycle beginning January 2018. (See id. Ex. B at 1.)

                                                                                        3
                                         Case 3:21-cv-02214-MMC Document 27 Filed 07/21/21 Page 4 of 4




                                  1                                         CONCLUSION

                                  2          For the reasons stated above, Dish's motion to dismiss is hereby GRANTED, and

                                  3    the complaint is DISMISSED. If Minority wishes to file an amended complaint, it shall do

                                  4    so no later than August 13, 2021.

                                  5          In light thereof, the Case Management Conference is hereby CONTINUED from

                                  6    August 27, 2021, to October 22, 2021, at 10:30 a.m.

                                  7          IT IS SO ORDERED.

                                  8

                                  9    Dated: July 21, 2021
                                                                                             MAXINE M. CHESNEY
                                  10                                                         United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  4
